Robinson, J.
(dissenting). Few and simple are the facts of this case. John Largent owned the land in question and for a small sum he foolishly mortgaged the same to Powell. The mortgage was foreclosed by advertisement and at the sheriff’s sale Powell bid in the land and a certificate of sale was made to him. That was on May 4, 1903.
On April 28, 1904, P. D. Norton was the attorney and collector of the Harvester Company. It held for collection a judgment against John Largent for $130, and as attorney for the company Norton hired a livery and went out into the country and called on Largent and induced him to make a deéd of the land to satisfy the judgment. He either took the deed in his own name or afterwards inserted his name as grantee, and at once conveyed the land to his vafe and then in her name attempted to redeem from the foreclosure by paying to the sheriff the sum for which the land had been sold with interest. In the meantime, to-wit: on April 30, 1904, Powell made with the Harvester Company a written contract whereby in consideration of $150, it agreed to transfer to Geo. W. Mooers, the judgment and its title to the land.
Pursuant to the contract Powell paid $20 cash and paid the balance of $130 to the Ramsey County National Bank and received a proper assignment of the judgment in the name of Geo. W. Mooers. Norton took receipts for his expenses in the name of the Harvester Company and it paid the same but declined to transfer the title to the land ‘or to induce Norton to transfer it.
This suit was brought to enforce the specific performance of the contract with the Harvester Company or to charge it and Norton as trustees for the benefit of Powell. The trial court gave judgment in-favor of the plaintiff and the Nortons appeal.
The facts do show conclusively that the deed was made for no purpose only to satisfy the judgment which Norton was employed to collect. He paid no consideration for the land and he took the deed only as trustee for the Harvester Company or the judgment creditors and their assigns. And, of course, the title he obtained inured to their benefit and his subsequent dealings with Largent are matters of no consequence whatever.
Powell refused to accept the money which Norton paid the sheriff *240in attempting to redeem and it has always remained tbe money of Norton. These are the facts from which there can be only one conclusion.
The judgment of the district court should be affirmed with this addition that the defendants and each of them be forever barred from asserting any title or interest in the land described in the complaint to-wit: Lots 1 and 2 and the south half of the northeast quarter of section 1 in town 157 of range 63.